Citation Nr: 1819668	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-42 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress fracture of the right distal fibula.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and B.H.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the hearing transcript is of record.

The appeal was remanded by the Board in February 2014, December 2014, and April 2017.


FINDING OF FACT

The Veteran's stress fracture of the right distal fibula manifests in no more than slight disability of the right ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for stress fracture of the right distal fibula have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5262 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2017 decision, the Board remanded the appeal to, inter alia, afford the Veteran a VA examination to evaluate the current severity of his disability.  A VA Form 21-2507a shows the RO initiated a fee-basis VA examination request in May 2017.  A screenshot of the Centralized Admin Accounting Transactions System (CAATS) shows that the examination was cancelled by the contractor.  The remarks indicated that the Veteran was currently medically unable to attend an examination and he did not know when he would be able to attend an examination.  Thus, the Veteran has not undergone a new VA examination as requested in the April 2017 Board remand due to his own medical problems.  Neither he nor his representative have requested a new examination be scheduled.  Given the foregoing, the Board finds there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  The claim will be adjudicated based on the evidence of record.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's stress fracture of the right distal fibula is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, for impairment of the tibula and fibula.  A 10 percent rating is warranted malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loss motion and requiring a brace.

The words "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

As pertinent to the Veteran's disability, normal range of motion of the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.

The Veteran seeks a rating in excess of 10 percent for stress fracture of the right distal fibula.  The appeal period before the Board begins on November 2, 2008, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating is not warranted.

Preliminarily, the Board notes that as of February 10, 2009, the Veteran's disability has been rated 10 percent or more for 20 years.  Thus, for nearly the entire appeal period under consideration, the 10 percent rating is protected under 38 C.F.R. § 3.951(b).  As a result, the 10 percent rating cannot be reduced and the DC under which the disability is rated cannot be changed because such an action would be considered an effective reduction of the rating.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  The Board may still consider whether separate ratings are warranted.  38 C.F.R. § 4.25(b).

Evaluation under DC 5262 contemplates that impairment of the tibula and fibula can affect the knee and/or ankle.  The Veteran's disability has affected his right ankle.  Thus, while the evidence shows he does have knee problems, these are unrelated to the service-connected disability under consideration herein and will be disregarded in this evaluation.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The pertinent evidence of record primarily consists of lay statements and VA examinations dated December 2009, March 2012, and March 2015.  Another VA examination was conducted in April 2014; however, that examination evaluated the Veteran's right knee instead of the right ankle.  Thus, the information contained therein is generally not relevant to this evaluation.  The Board also notes that, during the appeal period, the Veteran has not received regular treatment for his disability, though there are a couple relevant VA treatment records.

The Veteran reported that he injured his right ankle during basic training in 1969.  The injury required surgical treatment and it healed completely.  In the late 1980s, the Veteran began to notice an increase in pain after extending periods of standing or walking.  He related that the disability has manifested in progressive worsening of pain and swelling over the years.

A December 2009 VA treatment record showed the Veteran complained of swelling and pain in the right ankle.  He reported he wears special shoes for it.  On physical examination, the right ankle was painful on movement in all directions but range of motion was "ok."  The right ankle was also noted to be swollen.  The Veteran described the right ankle pain as just something he has to "live with."

The Veteran underwent VA examinations in December 2009, March 2012, and March 2015.  The December 2009 VA examination report showed normal dorsiflexion and plantar flexion to 40 degrees - a reduction of 5 degrees from normal.  There was no objective evidence of painful motion.  There was no further limitation of motion on repetitive testing or objective evidence of pain on such testing.  An X-ray imaging study showed a tiny heel spur.  The March 2012 VA examination report showed dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  There was objective evidence of painful motion at the extremes of each range.  There was no further limitation of motion on repetitive testing.  An X-ray imaging study showed mild tibiotalar arthritis.  The March 2015 VA examination report showed range of motion test findings were unchanged from the March 2012 VA examination.  There was objective evidence of pain noted on plantar flexion.  There was no additional limitation of motion on repetitive testing.  

On all three VA examinations, the opposite undamaged joint - the left ankle - was tested and showed normal range of motion without objective evidence of painful motion, to include on repetitive testing.  There was evidence of pain on weight-bearing on the right ankle.  Range of motion testing was not performed in active and passive motion.  The April 2017 Board remand did request a new VA examination that would have included such testing; however, for the aforementioned reasons that examination did not occur.

The Board has also considered the functional impairment caused by the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the December 2009 VA examination, the Veteran reported that he lost approximately two weeks of time at work in the prior 12-month period due to ankle pain.  The examiner, however, noted that the ankle pain has no effect on usual daily activities.  The examiner also noted that no significant abnormalities were found on physical examination other than minimal swelling of the ankle.

The March 2012 VA examination report indicated that pain on movement in the right ankle was productive of functional loss or impairment.  The examination report also noted localized tenderness or pain on palpation of the surrounding joints/soft tissue.  The examiner opined that there was no functional impact on the Veteran's ability to work.

In September 2013, the Veteran testified that when he drives a car he needs to take breaks to get out and walk; he cannot just sit there was his legs handing down all the time.  Similarly, when he is at home, he keeps his ankle elevated to treat the swelling.

The March 2015 VA examination report indicated that abnormal range of motion, alone, does not contribute to functional loss.  There was pain noted on plantar flexion, evidence of pain on weight-bearing, and pain on palpation around the malleoli.  Additional functional loss manifesting in pain was noted on repetitive range of motion testing; however, this did not result in further limitation of motion.  The Veteran reported that pain would cause additional functional loss on repeated use over time.  The Veteran also reported flare-ups of pain that occur frequently and of mild-to-moderate severity.  The Veteran did not specify the duration of the flare-ups.  The examiner opined that there was no functional impact on work.

The Veteran has indicated that pain and swelling cause functional loss but the evidence does not show there is associated limitation of motion beyond that noted on objective testing.  The March 2012 and March 2015 VA examiners noted pain, to include painful motion, was productive of functional loss, but both examiner's ultimately said that there was no occupational impact.  The conclusion of these examiners is somewhat inconsistent with the Veteran's subjective history of the disability, see, e.g., private treatment record (8/11/2006) (pain is worse after on feet for prolonged period of time), which the Board does find competent and credible.  The Veteran has not, though, received ongoing treatment for this disability - in contrast with his other non-service-connected maladies - and he has colloquially described the disability as ankle pain he just has to "live with."  This historical lack of treatment and such remarks tend to weigh against the severity this disability, particularly its functional impact.

In sum, the Veteran's right ankle disability has manifested in, at worst, dorsiflexion limited to 15 degrees and plantar flexion limited to 35 degrees.  The limitation of motion, itself, is not productive of functional loss; rather, the disability manifests in pain, painful motion, and swelling that does produce such impairment.  The disability has not greatly affected his activities of daily living or his occupational functioning.  Given the foregoing, the Board finds that the Veteran's stress fracture of the right distal fibula manifests in no more than slight disability of the right ankle.  A higher, 20 percent rating is available for moderate disability of the ankle; however, given the minimal, and non-impactful, limitation of motion and slight functional impact, such a rating is not warranted.  That is not to say the Veteran's disability has been static over the appeal period.  It has not.  The Board finds competent and credible the Veteran's assertions regarding increases in pain and swelling; however, that is not to say such increases merit a higher evaluation.  They do not.  Accordingly, there is no doubt to be resolved; the Veteran's stress fracture of the right distal fibula approximates the criteria corresponding to a 10 percent rating under DC 5262.  A rating in excess of 10 percent is not warranted.

The Board notes that a 10 percent rating is the minimum compensable rating for this disability.  A higher evaluation is not warranted pursuant to § 4.59.

The Board has considered whether separate ratings are warranted.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259 (1994) (where the condition results in separate and distinct manifestations, they should each be recognized and combined under separate ratings); but see 38 C.F.R. § 4.14 (evaluation of the same disability or manifestation under various diagnoses is to be avoided).

The Veteran's disability is productive of deep vein thrombosis.  Service connection for deep vein thrombosis was granted based on a secondary theory of entitlement in an August 2014 rating decision.

As noted above, the Veteran's disability has not affected his knee; thus, application of DCs 5256-5261 and DC 5263 is not warranted.  The Veteran's disability has not manifested in ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274).  The Veteran's disability has resulted in limitation of motion of the right ankle (DC 5271); however, a separate rating is not warranted due to the rules against pyramiding because this limitation of motion has already been considered in the evaluation under DC 5262.  38 C.F.R. § 4.14.  The Board notes that the limitation of motion of the right ankle is also not of moderate degree or productive of functional impairment; thus, it would not merit the assignment of a separate compensable rating.

The Board has considered the assignment of staged ratings.  The Veteran's disability has progressively worsened throughout the course of the appeal period; however, at no point in time has it more nearly approximate moderate disability of the right ankle and, therefore, a higher rating has not been warranted at any time.  Accordingly, the assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A rating in excess of 10 percent for a stress fracture of the right distal fibula is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


